Case 4:18-cv-00442-ALM-CMC Document 198-4 Filed 08/27/20 Page 1 of 7 PageID #: 9648




                              EXHIBIT D
                     Case 4:18-cv-00442-ALM-CMC Document 198-4 Filed 08/27/20 Page 2 of 7 PageID #: 9649




                                                FILINGS/ APPEARANCES BY CLEVENGER


  Date Filed          Dkt. # Document                                                        Case                   Case Number      Pages
  5/14/2020          136/137 Plaintiff's Unopposed Motion for Extension of Time to           Butowsky v. Folkenflik 4:18-cv-442        3
                             Respond                                                                                (E.D. Tex.)

                              Seeks five-day extension of briefing schedule on motion to
                              compel because of counsel’s duties caring for elderly family
                              members in Texas.
   5/14/2020           62     Appeal of Final Judgment                                       Spears v. McCraw, et     1:17-cv-1105
                                                                                             al.                      (W.D. Tex.)
   5/20/2020           140    Plaintiff's Response to Defendants’ Notice of Supplemental     Butowsky v. Folkenflik    4:18-cv-442    3
                              Evidence in Support of Motion to Compel                                                 (E.D. Tex.)

   5/23/2020           141    Plaintiff's Response in Opposition to Defendants’              Butowsky v. Folkenflik    4:18-cv-442    4
                              Objections to Order on Motion for Leave to Designate                                    (E.D. Tex.)
                              Responsible Third Parties
   5/24/2020           240    Notice of Supplemental Evidence                                Butowsky v. Gottlieb      4:19-cv-180   178
                                                                                                                      (E.D. Tex)
   5/26/2020           241    Motion for Hearing                                             Butowsky v. Gottlieb      4:19-cv-180    8
                                                                                                                      (E.D. Tex.)
    6/1/2020           244    Plaintiff’s Reply Regarding Notice of Supplemental             Butowsky v. Gottlieb      4:19-cv-180    8
                              Evidence                                                                                (E.D. Tex.)
    6/1/2020           245    Plaintiff’s Reply in Support of Motion for Hearing             Butowsky v. Gottlieb      4:19-cv-180    7
                                                                                                                      (E.D. Tex.)
    6/1/2020            1     Complaint                                                      Huddleston v. FBI &       4:20-cv-447    10
                                                                                             USDOJ                    (E.D. Tex.)




4818-0667-8984 v.2                                                                                                                    Page 1
                     Case 4:18-cv-00442-ALM-CMC Document 198-4 Filed 08/27/20 Page 3 of 7 PageID #: 9650




                                                 FILINGS/ APPEARANCES BY CLEVENGER


  Date Filed          Dkt. #   Document                                                     Case                      Case Number     Pages
   6/2/2020          22        Plaintiff’s Unopposed Motion for Extension of Time to        Ray v. Recovery           3:19-cv-3055      2
                               Respond                                                      Healthcare Corp. et al.   (N.D. Tex.)

                               Seeks week-long extension of time to respond to Motions to
                               Dismiss due to counsel’s preexisting deadlines in other
                               matters.
    6/4/2020                   Motion of Extension of Time to File Brief                    State Bar of California   16-J-17320       3
                                                                                            Disciplinary              17-J-00289
                               Seeks month-long extension to file appellate brief due to    Proceedings
                               respondent’s duties caring for elderly family members in
                               Texas.
    6/9/2020           24      Plaintiff’s Response in Opposition to Defendant Alcohol      Ray v. Recovery            3:19-cv-3055    12
                               Monitoring Systems, Inc.’s Motion to Dismiss Plaintiff’s     Healthcare Corp. et al.   (N.D. Tex.)
                               First Amended complaint for Failure to State a Claim
    6/9/2020           25      Plaintiff’s Response in Opposition to Defendant Recovery     Ray v. Recovery           3:19-cv-3055     14
                               Healthcare Corporation’s Motion to Dismiss and Brief in      Healthcare Corp. et al.   (N.D. Tex.)
                               Support
   6/12/2020            1      Complaint                                                    The Transparency          4:20-cv-468      6
                                                                                            Project v. USDOJ          (E.D. Tex.)
   6/12/2020            1      Complaint                                                    The Transparency          4:20-cv-467      12
                                                                                            Project v. USDOJ &        (E.D. Tex.)
                                                                                            NSA
   6/22/2020           41      Plaintiff’s Objections to the Report and Recommendation of Lubbe v. Milanovich         1:18-cv-1011     8
                               The United States Magistrate Judge                                                     (W.D. Tex.)
   6/25/2020                   Clevenger appeared on Breaking Point-tv show



4818-0667-8984 v.2                                                                                                                     Page 2
                     Case 4:18-cv-00442-ALM-CMC Document 198-4 Filed 08/27/20 Page 4 of 7 PageID #: 9651




                                                 FILINGS/ APPEARANCES BY CLEVENGER


  Date Filed         Dkt. #   Document                                                        Case                   Case Number       Pages
  6/26/2020           167     Plaintiff's Response to Defendants’ Notice of Supplemental      Butowsky v. Folkenflik 4:18-cv-442         4
                              Evidence in Support of Motion for Sanctions                                            (E.D. Tex.)

   6/29/2020          169     Plaintiff's Proposed Redacted Order                             Butowsky v. Folkenflik     4:18-cv-442    27
                                                                                                                        (E.D. Tex.)


   6/29/2020           1      Complaint                                                       Smith v. CoreCivic,       3:20-cv-563     12
                                                                                              Inc.                      (M.D. Tenn.)
    7/1/2020          29      Notice of Supplemental Authority regarding                      Ray v. Recovery           3:19-cv-3055    3
                              Response/Objection                                              Healthcare Corp. et al.   (N.D. Tex.)
    7/1/2020                  Motion for Extension of Time to File Brief                      State Bar of California   16-J-17320      3
                                                                                              Disciplinary              17-J-00289
                              Seeks extension of deadline to file appellate brief from July   Proceedings
                              9, 2020 to August 4, 2020 based on respondent’s severe
                              withdrawal from antidepressant medication.
    7/3/2020          171     Motion for Extension of Deadlines                               Butowsky v. Folkenflik     4:18-cv-442    8
                                                                                                                        (E.D. Tex.)
                              Seeks extension of (1) discovery compliance deadlines in the
                              June 5, 2020 Order and (2) all other outstanding deadlines
                              by 45 days due to counsel’s severe withdrawal from
                              antidepressant medication.
    7/7/2020          251     Objection                                                       Butowsky v. Gottlieb       4:19-cv-180    5
                                                                                                                        (E.D. Tex.)

    7/7/2020           3      Amended Complaint                                               Huddleston v. FBI &        4:20-cv-447    25
                                                                                              USDOJ                     (E.D. Tex.)



4818-0667-8984 v.2                                                                                                                      Page 3
                     Case 4:18-cv-00442-ALM-CMC Document 198-4 Filed 08/27/20 Page 5 of 7 PageID #: 9652




                                                  FILINGS/ APPEARANCES BY CLEVENGER


  Date Filed         Dkt. #    Document                                                     Case                   Case Number          Pages
   7/8/2020           173      Plaintiffs' Response to Defendants' Application for Attorney Butowsky v. Folkenflik 4:18-cv-442            7
                               Fees                                                                                (E.D. Tex.)
   7/14/2020             1     Original Complaint                                              Butowsky v. Isikoff,       4:20-cv-542    26
                                                                                               Ratner & Verizon          (E.D. Tex.)
                                                                                               Communications, Inc.
   7/16/2020             254   Notice Regarding Developments in Related Litigation             Butowsky v. Gottlieb       4:19-cv-180    9
                                                                                                                         (E.D. Tex.)
   7/20/2020             5     First Amended Complaint                                         The Transparency          4:20-cv-467     43
                                                                                               Project v. USDOJ,         (E.D. Tex.)
                                                                                               NSA, FBI, CIA &
                                                                                               Office of Director of
                                                                                               National Intelligence
  07/22/2020         6         Motion for attorney Ty Clevenger to Appear Pro Hac Vice         Smith v. CoreCivic,       3:20-cv-563
                                                                                               Inc.                      (M.D. Tenn.)
   7/30/2020         255       Plaintiff’s Objection to Magistrate Report                      Butowsky v. Gottlieb      4:19-cv-180     11
                                                                                                                         (E.D. Tex.)
   7/31/2020                   Motion for Extension of Time to File Brief                      State Bar of California   16-J-17320      3
                                                                                               Disciplinary              17-J-00289
                               Seeks week-long extension to file appellate brief due to the    Proceedings
                               death of three of respondent’s friends and continued
                               symptoms from withdrawal from antidepressant medication.
                               Also, in response to a court order, he must produce
                               numerous documents and discovery responses on behalf of
                               a client not later than August 4, 2020. He expects this order
                               to consume most of his time through August 4, 2020.




4818-0667-8984 v.2                                                                                                                       Page 4
                     Case 4:18-cv-00442-ALM-CMC Document 198-4 Filed 08/27/20 Page 6 of 7 PageID #: 9653




                                                 FILINGS/ APPEARANCES BY CLEVENGER


  Date Filed         Dkt. #   Document                                                     Case                   Case Number       Pages
  8/04/2020           178     Unopposed Motion for Extension                               Butowsky v. Folkenflik 4:18-cv-442        13
                                                                                                                  (E.D. Tex.)
                              Seeks eight-day extension of court-ordered discovery
                              deadlines due to counsel’s delays in collecting and
                              reviewing documents and Mr. Butowsky’s ongoing health
                              problems.
   8/06/2020          180     Unopposed Motion to File Documents Under Seal                Butowsky v. Folkenflik     4:18-cv-442    3
                                                                                                                     (E.D. Tex.)
   8/07/2020          183     Plaintiff’s Unopposed Motion to Modify Order                 Butowsky v. Folkenflik     4:18-cv-442    2
                                                                                                                     (E.D. Tex.)

                              Seeks retroactive extension of time to file a response to
                              Defendants’ Rule 37 Motion for Sanctions.
  08/10/2020                  Motion for Extension of Time to file Brief                   State Bar of California   16-J-17320      4
                                                                                           Disciplinary              17-J-00289
                              Seeks week-long extension to file appellate brief from       Proceedings
                              August 11, 2020 to August 18, 2020 due to continued
                              symptoms from withdrawal from antidepressant medication.
  08/10/2020           4      Unopposed Motion for Extension of Time to File Answer        Butowsky v. Isikoff,       4:20-cv-542    3
                              by Edward Butowsky                                           Ratner & Verizon          (E.D. Tex.)
                                                                                           Communications, Inc.
   8/10/2020          185     Plaintiff’s Response in Opposition to Motion for Sanctions   Butowsky v. Folkenflik     4:18-cv-442    7
                              Pursuant to Federal Rule of Civil Procedure 37                                         (E.D. Tex.)

  08/11/2020          13      Motion to Supplement Motion for Admission Pro Hac Vice       Smith v. CoreCivic,       3:20-cv-563
                              for Ty Clevenger (attaching Certificate of Good Standing     Inc.                      (M.D. Tenn.)
                              with WD Tenn)



4818-0667-8984 v.2                                                                                                                   Page 5
                     Case 4:18-cv-00442-ALM-CMC Document 198-4 Filed 08/27/20 Page 7 of 7 PageID #: 9654




                                                FILINGS/ APPEARANCES BY CLEVENGER


  Date Filed         Dkt. #   Document                                                      Case                   Case Number       Pages
  08/12/2020          186     Motion for Extension                                          Butowsky v. Folkenflik 4:18-cv-442         5
                                                                                                                   (E.D. Tex.)
                              Seeks extension of the deadline for his discovery responses
                              from August 12, 2020 to August 26, 2020 based on Mr.
                              Butowsky’s heart attack and scheduled hip replacement
                              surgery.
  08/18/2020           -      Hearing on Sanctions Motions                                  Butowsky v. Folkenflik     4:18-cv-442     -
                                                                                                                      (E.D. Tex.)
  08/19/2020           -      Telephonic hearing regarding request for stay pending         Butowsky v. Gottlieb      4:19-cv-180      -
                              appeal of anti-suit injunction                                                          (E.D. Tex.)

  08/19/2020           -      Respondent’s Corrected Opening Brief on Review                State Bar of California   16-J-17320      32
                                                                                            Disciplinary              17-J-00289
                                                                                            Proceedings
 08/21/20202           -      Motion to Substitute Corrected Brief                          State Bar of California   16-J-17320      3
                                                                                            Disciplinary              17-J-00289
                                                                                            Proceedings




4818-0667-8984 v.2                                                                                                                    Page 6
